ORDER

PER CURIAM.
Arlene Flach appeals from the grant of summary judgment in a suit to interpret provisions of a will that created a trust under which her husband was a beneficiary. She alleges that the trial court erred in finding that her stepchildren were each entitled to an undivided one-fifth interest in the trust estate in that a later provision of the will required the trustee to provide for her support. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).